Citation Nr: 0822702	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  03-19 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disease, to include hypertension and coronary artery disease.

2.  Entitlement to an increased evaluation for a low back 
strain, currently evaluated as 40 percent disabling.

3.  Entitlement to a compensable evaluation for 
gastroenteritis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from November 1969 until July 
1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2002 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

The Board previously considered this appeal in February 2006 
and July 2007 and remanded the claim for entitlement to 
service connection for a cardiovascular disease for 
additional development.  The February 2006 Board decision 
denied the claim for benefits for an evaluation in excess of 
40 percent for low back strain and a compensable evaluation 
for gastroenteritis.  In a July 2007 decision, however, the 
Board vacated the February 2006 Board decision concerning 
these issues pursuant to 38 C.F.R. § 20.904(a).  The appeal 
is again before the Board for reconsideration of the claim in 
light of new evidence in the form of the veteran's testimony 
before the Board in accordance with 38 C.F.R. § 20.1304(a).  

The veteran testified at a personal hearing at the RO on 
April 2, 2008 before the undersigned.  A transcript of this 
hearing is included in the claims folder.

After review of the record, the Board regretfully finds that 
the issues of entitlement to an increased evaluation for low 
back strain and entitlement to a compensable evaluation for 
gastroenteritis must again be REMANDED.  These issues are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the claimant if further 
action is required on his part.




FINDING OF FACT

Cardiovascular disease, to include hypertension and coronary 
artery disease, was not incurred in or aggravated by active 
service, nor may it be presumed to be so incurred.

CONCLUSION OF LAW

The criteria for a grant of service connection for 
cardiovascular disease, to include hypertension and coronary 
artery disease, have not been met. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran dated in December 2003, March 2004 and 
March 2006 that fully addressed all notice elements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Although 
the RO did not advise the veteran of such information with 
respect to the claim for service connection for 
cardiovascular disease, because the claim of service 
connection is being denied no disability rating or effective 
date for service connection will be assigned.  Proceeding 
with the appeals presently does not therefore inure to the 
veteran's prejudice.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA outpatient treatment records and 
private medical records.  The veteran submitted VA records 
and service treatment records in support of his claim.  
Additionally, the veteran was afforded a VA examination and 
provided testimony at a Board hearing in connection with his 
claim.

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In 
fact, the veteran advised the RO in January 2008 that he had 
no additional evidence to submit.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Merits of the Claim

The veteran seeks service connection for a heart condition, 
including hypertension and coronary artery disease.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for certain chronic 
diseases, such as cardiovascular renal disease, when such 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1133, 1137; 38 C.F.R. §§ 3.307, 3.309.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that a disease was incurred in 
service. 38 C.F.R. § 3.303(d).  Generally, to prove service 
connection, the record must contain: (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Medical evidence of record raised a question of whether the 
veteran had a pre-existing heart murmur.  In this regard, a 
veteran is presumed in sound condition except for defects 
noted when examined and accepted for service. According to 
38 C.F.R. § 3.304(b), the term "noted" denotes only such 
conditions that are recorded in examination reports.  The 
existence of conditions prior to service reported by the 
veteran as medical history does not constitute a notation of 
such conditions, but will be considered together with all 
other material evidence in determining the question of when a 
disease or disability began. See 38 C.F.R. § 3.304(b)(1).

Clear and unmistakable evidence that the disability existed 
prior to service and was not aggravated by service will rebut 
the presumption of soundness. 38 U.S.C.A. § 1111; VAOPGCPREC 
3- 2003.  A pre-existing disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progression of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

In this case, the veteran entered service absent a notation 
of a heart disability on his October 1969 induction 
examination; thus, he is presumed to have entered service in 
sound condition. 38 U.S.C.A. §§ 1111, 1132; Crowe v. Brown, 7 
Vet. App. 238, 245 (1994). See also 38 U.S.C.A. § 1132.  
Because the presumption of soundness has attached, VA holds 
the burden of proving by clear and unmistakable evidence that 
both (1) the veteran's disease or injury pre-existed service 
and (2) that such disease or injury was not aggravated by 
service. VAOGCPREC 3-03.

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard. See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while a 
higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable". 
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition. Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 
1153.

In the present case, there is no competent medical evidence 
dated prior to the October 1969 induction examination which 
reflects a diagnosis of a heart murmur. In fact, only the 
veteran's history as reported to physicians suggests there 
was a pre-existing condition.  The law has provided that 
history provided by the veteran of the preservice existence 
of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition. 38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  Furthermore, during the June 2006 VA 
examination, the examiner reviewed the record and explained 
that although service treatment records noted a murmur since 
childhood, the presence of murmur was not consistent and 
current examination did not reveal any cardiac murmur.  The 
examiner also noted that there was no mention of a valvular 
abnormality to account for any prior murmur on the 2001 
echocardiogram.  In sum, there is no competent medical 
evidence of record to elucidate the nature of the injury; any 
residuals; the course of treatment, or any other factors that 
may enable the Board to gauge any relevant information as to 
its preexistence.  As such, the veteran's history alone, 
without any corroborating medical evidence, is insufficient 
to rebut the presumption of soundness.

Because the presumption of soundness has not been rebutted, 
the claim becomes one of service connection, without 
consideration of aggravation of a preexisting condition. See 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  In this 
regard, the veteran has a current disability as reflected in 
the VA outpatient treatment records which reflect diagnoses 
of hypertension and coronary artery disease.  The remaining 
question, therefore, is whether there is evidence of an 
inservice occurrence of an injury or disease and medical 
evidence of a nexus or relationship between the current 
disability and the inservice disease or injury.

Service treatment records reflect some high blood pressure 
readings and a March 1973 record noted a diagnosis of 
questionable high blood pressure; however, no definitive 
diagnosis of hypertension was made during service.  
Similarly, while x-rays found an enlarged left ventricle, no 
diagnosed heart condition was related to this finding during 
service.  For example, a January 1973 record noted blood 
pressure of 160/80 but indicated the electrocardiogram was 
within normal limits.  A February 1973 x-ray of the chest 
concluded with the finding of left ventricular hypertrophy.  
An April 1973 record reflected an assessment of no heart 
disease.  A March 1973 x-ray of the chest concluded with the 
finding of mild prominence of the left ventricle.  A 
September 1974 periodic examination described the heart as 
normal and noted blood pressure of 120/68.  However, this 
record noted complaints of shortness of breath, chest pain 
and heart trouble which were generally attributed to the 
veteran's history of a heart murmur during childhood.  The 
examination also reflected the prior 1973 x-ray showed mild 
prominence of the left ventricle but explained the 
electrocardiogram was normal.  Significantly, the veteran 
denied a history of shortness of breath, pain or pressure in 
the chest and heart trouble on reports of medical history 
dated in September 1974 and January 1976.  Additionally, the 
January 1976 examination performed in connection with the 
veteran separation described the heart as normal and noted 
blood pressure of 110/78.  The examiner indicated the veteran 
was diagnosed with a heart murmur at age 10 and had shortness 
of breath and chest pain; however, reevaluation in 1974 found 
no evidence of a murmur.  Therefore, there is no definitive 
diagnosis of either hypertension or heart disease in the 
service medical records.

More significantly, there is no competent medical evidence of 
a nexus.  By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The veteran underwent a VA examination in June 2006.  During 
this examination he reported he had fluctuating blood 
pressure readings during service.  He denied treating this 
condition during service and explained he first began taking 
blood pressure medication around 2000-2001.  He related that 
a nuclear medicine test reflected he had left ventricle 
enlargement.  He also related he had been informed he had a 
heart attack.  During the examination the veteran complained 
of middle chest pain, like a cramping feeling, on exertion 
and shortness of breath if he walked a block.  He denied 
shortness of breath when he is in bed.  He reported chest 
discomfort with exertion that he described as a tightness or 
sharp pain when he took deep breaths.  A myocardial perfusion 
scan dated in October 2001 showed a small scar of the apical 
inferior and inferoseptal wall distal to left ventricle, a 
large ischemia of the proximal septal inferior wall and a 
focal nontransmural infarction of the inferobasal wall.  
Normal left ventricular function was described and the left 
ventricular ejection fraction was 65 percent.  There was 
inferior wall ischemia and apical thinning.  A May 2001 
echocardiogram revealed the left ventricle was mildly 
enlarged, mild concentric left ventricular hypertrophy and 
mild left atrial enlargement.  

Clinical examination reflected the veteran had shortness of 
breath while undressing and the point of maximal impact was 
not localized due to the thick chest wall.  Heart sounds were 
normal.  There were no murmurs and pulses were normal.  Blood 
pressure readings were 138/75, 147/84 and 137/79.  The 
diagnoses were small scar of the apical inferior and 
inferoseptal wall distal to left ventricle, large ischemia of 
the proximal septal inferior wall and focal nontransmural 
infarction of the inferobasal wall per the October 2001 
myocardial perfusion scan and normal left ventricular 
function with an ejection fraction of 65 percent.  The 
examiner explained these findings indicated myocardial 
infarction and myocardial ischemia.  He also had a diagnosis 
of hypertension that the veteran reported was diagnosed 
around 2000.  The examiner opined that based upon the 
findings of mild left ventricle hypertrophy on echocardiogram 
in 2001 and the normal electrocardiogram and chest x-ray 
performed in connection with the examination, the likelihood 
of the veteran having left ventricle hypertrophy in the 
seventies was very small to negligible.  

Concerning the hypertension the examiner noted the veteran 
was diagnosed in 2000 and treated with medication.  Blood 
pressure measurements in service varied, some normal and 
others with either systolic or diastolic elevation that would 
be prehypertension (systolic between 120-129 and diastolic 
80-89) or stage 1 (systolic 140-159 and diastolic 90-99).  
The examiner explained that the veteran had bee treated for 
headaches during service and this pain could have contributed 
to isolated elevation in blood pressure.  While it was 
possible that some of the blood pressure elevation was an 
early stage of hypertension development, the time lapse 
between the readings and eventual diagnosis of hypertension 
made it less likely than not that was the case.  The examiner 
concluded that based upon the information and rationale 
enumerated above, hypertension was not at least as likely as 
not manifested while the veteran was in service or during the 
one year period following separation.  Furthermore, he opined 
the cardiac disability was not at least as likely as not 
related to service.  The concluding diagnoses were 
hypertension and coronary artery disease with abnormal 
perfusion scan that showed areas of ischemia in the left 
ventricle with a normal left ventricular ejection fraction.  

The veteran provided testimony at an April 2008 Board hearing 
in support of his claim.  The veteran testified that his 
diastolic blood pressure readings were from the 120s to the 
150s and the systolic was around the 80s.  He indicated that 
one of the doctors during service wanted to check for high 
blood pressure but explained that no followed up was 
performed.  After service, he indicated he would check his 
blood pressure at the drug store and it was always around the 
130s to 150s over 80 to 89.  He explained he asked about it 
during service.  He explained he was treated with medication 
around 2000 and the dosage increased over time.  The veteran 
indicated he was diagnosed with left ventricular hypertrophy 
in 1982 and in 2002 the same finding was noted.  He indicated 
he had bee treated at the VA clinic and explained he was 
informed he had a heart attack around 2002.  The veteran 
indicated that no doctor had informed him that the current 
problems were related to the fluctuating readings noted in 
service but explained the doctor that diagnosed him was 
concerned with the fluctuating readings. 

Therefore, the June 2006 VA examination is the only record 
which expressed an opinion as to the etiology of the 
veteran's heart condition.  While the veteran was clearly 
treated at VA outpatient treatment centers for hypertension 
and coronary artery disease, these records were generated 
with the purpose of recording medical treatment for symptoms, 
and not towards ascertaining the etiology of the disease.  
The formal form of examination and its attendant focus would 
necessarily be more probative of this inquiry. Rucker v. 
Brown, 10 Vet. App. 67, 73 (1997) (Observing that although 
formal rules of evidence do not apply before the Board, 
recourse to the Federal Rules of Evidence may be appropriate 
if it assists in the articulation of the reasons for the 
Board's decision).  In sum, the only opinion of record 
concerning the etiology of the condition failed to find a 
relationship between the current hypertension and coronary 
artery disease and the elevated blood pressure readings and 
left ventricle enlargement noted during service.

Nor is there any evidence of continuity of symptomatology.  
Although there were intermittent high blood pressure readings 
during service, the veteran's blood pressure at the time of 
the January 1976 retirement examination was normal.  
Furthermore, the first post-service diagnosis of intermittent 
borderline systolic high blood pressure was dated in November 
2000 and the first diagnosis of hypertension was dated in 
March 2001 (i.e. approximately 24 years after the veteran's 
separation from service).  Similarly, the first post-service 
diagnosis of any heart problem was in July 2000.  This gap in 
evidence constitutes negative evidence that tends to disprove 
the veteran's claim that the veteran had an injury in service 
that resulted in a chronic disability or persistent symptoms. 
See Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub 
nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact).  This gap indicates that the cardiovascular 
disease did not manifest to a compensable degree within one 
year of the veteran's separation from service.  As such, 
service connection pursuant to 38 U.S.C.A. §§ 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309 is not warranted.

The veteran also alleged his heart condition is related to 
his exposure to chemicals during service.  Specifically, in a 
July 2005 statement, the veteran explained his military 
occupational specialty was missile maintenance technician, 
missile maintenance technician instructor and nuclear ground 
safety noncommissioned officer.  He explained these jobs 
placed him in contact with missiles, nuclear compounds and 
propellant and propulsions systems and indicated that these 
had chemical proponents which can cause serious health 
problems.    

While the veteran's Form DD 214 confirms he was an instructor 
of a missile fundamentals course, none of the records confirm 
the veteran's exposure to chemical agents during service.  
Even assuming such exposure, however, service connection is 
not warranted as there is no competent medical evidence 
linking the veteran's currently diagnosed hypertension and 
coronary artery disease to any chemical exposure.  

In support of his claim, the veteran submitted two pages from 
the National institute of Occupational Safety and Health 
Pocket Guide to Chemical Hazards generally noting toxicity of 
nitrogen dioxide and dimethylhydrazine.  The Court has held 
that generic medical literature which does not apply medical 
principles regarding causation or etiology to the facts of an 
individual case does not provide competent evidence to 
establish the nexus element. See Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996).  However, medical treatise information 
may be regarded as competent evidence where "standing alone, 
[it] discusses generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least plausible causality based upon objective 
facts rather than on an unsubstantiated lay medical opinion." 
Wallin v. West, 11 Vet. App. 509, 513 (1998).

The Board finds that none of the material submitted in this 
case appears to meet the standard set forth in Wallin because 
it does not delve into an association between the veteran's 
service and his currently demonstrated heart disease.  These 
excerpts proffered by the veteran are not regarded as helpful 
as not one of them applies the specific facts to this 
specific case. Sacks v. West, 11 Vet. App. 314, 317 (1998).  

In sum, the only evidence that the hypertension and coronary 
artery disease were related to service is the veteran's own 
testimony.  Although the Board does not doubt the veteran's 
belief that his conditions were caused by his service, the 
veteran is not a medical professional competent to render an 
opinion on matters of a medical diagnosis or the etiology of 
a diagnosed disorder. Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Thus, given the evidence against the claim, to find that the 
veteran has a heart disability related to service would 
require speculation.  The law has recognized in this regard 
that service connection may not be based on resort to 
speculation or remote possibility. 38 C.F.R. § 3.102; Stegman 
v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 
Vet. App. 30, 33 (1993). 

As such, the preponderance of the evidence is against the 
veteran's claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for cardiovascular disease, including 
hypertension and coronary artery disease is denied.


REMAND

A review of the evidence illustrates that further development 
is necessary.  Specifically, the Board finds another VA 
examination is necessary.

Although the veteran underwent a VA examination in March 
2005, the examination is insufficient for the Board to render 
a decision on the current severity of the lumbosacral strain.  
The Board notes that this examination did not adequately 
comment on the effects of pain, swelling, weakness, and 
excess fatigability as required by DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Therefore, the March 2005 examination is 
inadequate for rating purposes. See 38 C.F.R. § 4.2 (If the 
findings on an examination report do not contain sufficient 
detail, it is incumbent upon the rating board to return the 
report as inadequate for evaluation purposes).

Additionally, the March 2005 VA examination is too remote in 
time, particularly as the veteran's testimony during the 
April 2008 Board hearing suggested the veteran may have more 
restriction in motion of the back than was noted during the 
March 2005 VA examination.  While there are more recent 
treatment records these fail to include range of motion 
findings which are necessary to evaluate the claim.  Thus, an 
updated VA examination is needed to fully and fairly evaluate 
the veteran's claim for an increased rating. See Allday v. 
Brown, 7 Vet. App. 517, 526 (1995) (where the record does not 
adequately reveal current state of claimant's disability, 
fulfillment of statutory duty to assist requires a 
contemporaneous medical examination - particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(the Court determined the Board should have ordered a 
contemporaneous examination of the veteran because a 23-month 
old exam was too remote in time to adequately support the 
decision in an appeal for an increased rating).  

Similarly, the most recent examination of the gastroenteritis 
was dated in February 2005.  Again, while there are more 
recent treatment records, these fail to reflect findings 
which can be applied to the Schedule for Rating Criteria.  
The state of the record is uncertain as to the severity of 
the veteran's disabilities, and an updated VA examination 
("VAE") is therefore needed in order to make an informed 
decision regarding the veteran's current level of functional 
impairment. See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1995).

Additionally, during the pendency of the appeal, the Court 
held in Vazquez-Flores v. Peake, 22 Vet. App. 37 that VA's 
duty to notify a claimant seeking an increased evaluation 
included advising the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.   

Although notification letters dated in January 2002, December 
2003 and March 2004 were issued in this matter, they do not 
comply with the Vazquez-Flores ruling. The veteran was not 
notified of any of the information required by Vazquez- 
Flores.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will advise the veteran of 
what evidence would substantiate his 
claims for increased evaluations. Apart 
from other requirements applicable under 
the Veterans Claims Assistance Act (VCAA), 
the RO/AMC will comply with the Vazquez- 
Flores ruling, and advise the veteran to 
submit evidence that his conditions have 
worsened, including the effect an 
increased worsening of the conditions has 
on employment and daily life, and provide 
notice of the criteria necessary under 
Diagnostic Codes 5295-5237 and Diagnostic 
Code 7325 to establish entitlement to an 
increased rating for the low back strain 
and gastroenteritis.  The RO/AMC should 
also ensure compliance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) and 
advise the claimant of how disability 
ratings and effective dates are assigned.  
In so doing, the RO/AMC will comply with 
any directives of the Veterans Benefits 
Administration. 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).

2.  The veteran should be afforded an 
examination for his low back strain to be 
accompanied by any clinical testing deemed 
appropriate by the examiner.  The claims 
folder, and a copy of this remand, must be 
reviewed by the examiner in conjunction 
with the examination, and the examiner 
must acknowledge this receipt and review 
in any report generated as a result of 
this remand.  The examiner is requested to 
review all pertinent records associated 
with the claims file, particularly records 
of treatment for the veteran's low back 
strain and offer comments and an opinion 
as to the current severity of the 
veteran's low back strain.  

Range of motion studies of the low back, 
in degrees, should be performed.  The 
examiner should also render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the low back.  If pain on 
motion is observed, the examiner should 
indicate the point at which pain begins.  
In addition, the examiner should indicate 
whether, and to what extent, the veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; and to the extent possible, 
the examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion. 

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.

3.  The veteran should be afforded a 
comprehensive gastrointestinal 
examination, to be accompanied by any 
clinical testing deemed appropriate by the 
examiner. The claims folder, and a copy of 
this remand, must be reviewed by the 
examiner in conjunction with the 
examination.  The examiner is requested to 
review all pertinent records associated 
with the claims file, particularly records 
of treatment for the veteran's 
gastroenteritis and offer comments and an 
opinion as to the current severity of the 
veteran's gastroenteritis.  The examiner 
is specifically asked to comment on 
whether the nausea and vomiting of the 
veteran is related to the gastroenteritis.  

A clear rationale for all opinions and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

4.  Thereafter, the RO/AMC should review 
the claims folder to ensure that the 
above-mentioned requested development has 
been completed.  In particular, the RO/AMC 
should review the VA examination to ensure 
that all of the Board's directives and 
inquiries have been addressed.  If not, 
the RO/AMC should implement corrective 
procedures.  Failing such compliance, an 
additional remand would be necessary. See 
Stegall v. West, 11 Vet. App. 268, 271 
(1998).


When the development requested has been completed, the claims 
should again be reviewed by the RO on the basis of the 
additional evidence. If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


